On April 14, 2005, the defendant was sentenced to the following: Count I: A commitment to the Department of Corrections for a term of Ten (10) years, with Five (5) years suspended, for the offense of Criminal Endangerment, a felony; and Count II: A commitment of 180 days in the Ravalli County Detention Center, to run consecutively to Count I, for the offense of Sexual Assault, a misdemeanor.
On August 8,2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
*75IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to a commitment to the Department of Corrections for a term of Five (5) years, with all time suspended. The terms and conditions shall remain as imposed in the Judgment of April 14, 2005.
DATED this 24th day of August, 2005.
Hon. Douglas Harkin District Court Judge